                Case 18-10248-MFW               Doc 1257        Filed 12/17/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

THE BON-TON STORES, INC., et al.,1                             Case No. 18-10248 (MFW)

                           Debtors.                            (Jointly Administered)


                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON DECEMBER 19, 2018 AT 10:30 A.M. (ET)


      **AS NO MATTERS ARE GOING FORWARD, THIS HEARING HAS BEEN
             CANCELLED WITH PERMISSION FROM THE COURT**


RESOLVED/ADJOURNED/WITHDRAWN MATTERS

1.       Motion of Ronada Vargas for Relief From Stay Under Section 362 of the Bankruptcy
         Code [D.I. 404, 3/27/18]

         Response/Objection Deadline:                           April 13, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                         None.

         Related Documents:                                     None.

         Status:    By agreement of the parties, this matter is adjourned until January 22, 2019 at
                    10:30 a.m. (ET).

2.       Motion to Amend Claim as Complaint to Determine Dischargeability, filed by The Wine
         Experience at Jordan Creek, L.C. [D.I. 862, 6/19/18]

         Response/Objection Deadline:                           At the hearing

         Responses/Objections Received:                         None.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The Bon-Ton Giftco,
LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC (5548); Bonstores
Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC (8775); and
Bonstores Realty Two, LLC (9075). The headquarters for the above-captioned Debtors is 2801 East Market Street,
Bldg. E, York, Pennsylvania 17402.


01:23959188.1
                 Case 18-10248-MFW          Doc 1257        Filed 12/17/18   Page 2 of 3



         Related Documents:

                A.   Notice of Motion [D. I. 994, 8/8/18]

         Status:     By agreement of the parties, this matter is adjourned until January 22, 2019 at
                     10:30 a.m. (ET).

3.       Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
         Code and Bankruptcy Rule 9019, Approving the Settlement Agreement By and Among
         (I) the Debtors, (II) C & J Clark Retail Inc US, C. & J. Clark America, Inc. US, and
         Clarks Americas, Inc US, and (III) GA Retail, Inc., Tiger Capital Group, LLC and
         Wilmington Saving Fund Society, FSB [D.I. 1230, 11/8/18]

         Response/Objection Deadline:                    November 26, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                  None.

         Related Documents:

            A.       Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule
                     9019, Approving the Settlement Agreement By and Among (I) the Debtors,
                     (II) C & J Clark Retail Inc US, C. & J. Clark America, Inc. US, and Clarks
                     Americas, Inc US, and (III) GA Retail, Inc., Tiger Capital Group, LLC and
                     Wilmington Saving Fund Society, FSB [D.I. 1240, 11/28/18]

         Status:     An order has been entered.

4.       Mikden of Stillwater, LLC’s Motion for Allowance of an Administrative Expense
         Pursuant to 11 U.S.C. § 503(b)(1)(A) and to Compel Immediate Payment of
         Administrative Expense Claim [D.I. 1231, 11/13/18]

         Response/Objection Deadline:                    November 30, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                  None.

         Related Documents:

                A.   Notice of Withdrawal [D.I. 1244, 12/5/18]

         Status:     This matter has been withdrawn.




                                                    2
01:23959188.1
                Case 18-10248-MFW   Doc 1257      Filed 12/17/18   Page 3 of 3



Dated:      December 17, 2018
            Wilmington, Delaware      /s/ Andrew L. Magaziner
                                      Pauline K. Morgan (No. 3650)
                                      Sean T. Greecher (No. 4484)
                                      Andrew L. Magaziner (No. 5426)
                                      Elizabeth S. Justison (No. 5911)
                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
                                      Facsimile: (302) 571-1253

                                      -and-

                                      Kelley A. Cornish
                                      Elizabeth R. McColm
                                      Alexander Woolverton
                                      Michael J. Colarossi
                                      PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP
                                      1285 Avenue of the Americas
                                      New York, New York 10019
                                      Telephone: (212) 373-3000
                                      Facsimile: (212) 757-3990

                                      Co-Counsel to the Debtors and
                                      Debtors in Possession




                                              3
01:23959188.1
